Exhibit 10.1

 

NOVEMBER 1, 2005

 

Mr. Eric A. Blanchard

45 Cristofori Circle

Orono, MN  55359

 

VIA OVERNIGHT MAIL

 

Dear Eric:

 

We are extremely pleased to extend to you an offer of employment with United
Stationers as Senior Vice President, General Counsel and Secretary, with an
annual base salary of $280,000, paid semi-monthly, less applicable tax
withholdings.  In this position, you will be reporting directly to me, with a
start date of January 4, 2006.  This letter also encloses supporting
documentation regarding our various benefit programs.

 

You will be eligible for participation in our annual Management Incentive Plan
(MIP), and will have a target bonus equal to 50% of your annual base salary
(with upside potential of 100%).  The MIP bonus for 2006 will be payable during
the first quarter of 2007, provided you are an associate in good standing at the
time the payment is made.

 

You will be eligible to participate in the company’s Management Equity Plan and
be recommended for a non-qualified stock option grant with an economic value
equal to $280,000, to be granted by and subject to the approval of the Human
Resources Committee of our Board of Directors.  The Black Scholes method will be
used to determine the actual number of shares of the grant and the stock strike
price will be determined on your employment commencement date (January 4,
2006).  The options will vest in three substantially equal installments (33%
each year) over three years, and be subject to the terms and conditions of our
2005 Long-Term Incentive Plan, as contained and summarized in our most recent
proxy statement, a copy of which is provided for your information.

 

In addition, you will receive a one-time acceptance bonus of $50,000, less
applicable tax withholdings, payable within thirty (30) days after your
employment commencement date, provided you are an employee in good standing at
the time payment is made.  If you decide to voluntarily leave United Stationers
for any reason (other than for death or disability) before January 4, 2008, you
will be obligated to repay this $50,000 acceptance bonus.  In addition, a
retention bonus of $50,000 will also be awarded to you, payable eighteen (18)
months after your employment commencement, provided you are an associate in good
standing at the time this bonus becomes payable.

 

--------------------------------------------------------------------------------


 

United Stationers provides an excellent benefits package, including group
insurance, 401(k) plan participation, pension and flexible spending accounts. 
Also, as a member of management, you are eligible to participate in the
following executive programs:

 

•                  Automobile Allowance Program of $1,400 per month

•                  Country Club Membership

•                  Medical Executive Reimbursement Program (MERP) up to $25,000
per year

•                  Executive Physical Examination

•                  Financial Planning

•                  Four (4) Weeks Vacation

 

You also will be entitled to a full executive relocation from Minnesota to
Chicago for you and your family.  A few key features of this program (a summary
of which is enclosed) include:

 

•                  7% miscellaneous expense allowance of $19,600

•                  Full service move of your household goods

•                  Advance house hunting trips for you and your family along
with temporary housing during the relocation process

 

Additional information regarding these programs, as well as United Stationers’
complete benefits program, is enclosed with this letter.

 

This offer is contingent upon the acceptable results of a pre-employment drug
screen, satisfactory reference checks, and your signature on employment and
indemnification agreements with United Stationers upon your employment
commencement.  That employment agreement will contain terms and conditions,
among others, relating to the severance benefits to be available to you in
certain employment termination circumstances.  The employment agreement also
will contain undertakings by you, among other things, as to your confidential
treatment of company information during and following your employment, return of
company assets immediately following any employment termination and
post-termination non-competition and customer/employee non-solicitation.  Copies
of our current form of Executive Employment and Indemnification Agreements are
enclosed for your information.

 

To accept our employment offer, we ask that you please sign and return one
original copy of this letter.  A second copy is provided for your records.  We
are very hopeful that you will accept this offer.  However, as we discussed, we
need to come to a decision soon, and are hopeful that you will work with us to
arrive at a decision as soon as reasonably possible.

 

Eric, we are pleased to make you an employment offer for this important position
and look forward to your contributions in guiding the future of United
Stationers.  The entire management team and the Board are very excited about you
joining United Stationers.  We look forward to your acceptance of our offer.

 

Sincerely,

 

/s/  Dick Gochnauer

 

Dick Gochnauer

President and Chief Executive Officer

 

2

--------------------------------------------------------------------------------


 

Enclosures (5):

 

Compensation & Benefits Summary

 

 

Proxy Statement

 

 

Relocation Summary

 

 

Executive Employment Agreement

 

 

Indemnification Agreement

 

 

 

cc w/o enc:

 

John Sloan, Senior Vice President, Human Resources

 

 

Kathy Dvorak, Senior Vice President & CFO

 

 

Tom Howell, Interim General Counsel

 

 

George Sanders, Vice President, Compensation/Benefits & Development

 

 

Accepted and agreed:

 

 

 

/s/  Eric A. Blanchard

 

Date:

December 5, 2005

 


ERIC A. BLANCHARD


 

 

3

--------------------------------------------------------------------------------